Title: To James Madison from Josef Yznardy, 12 July 1804 (Abstract)
From: Yznardy, Josef
To: Madison, James


12 July 1804, Cádiz. “I had the honour of writing you ⅌ Duplicate the 15th. May last.
“I have now that of inclosing you the List of the American Vessels enter’d in to this Port, since the 1st. January till the 30th. June last [not found], agreable to your directions.
“The Crops of Grain in this Country have been the most miserable ever experienced, and it is in want of immense Supplys of Wheat, Flour, and Rice; I hope that the American Merchants will avail of this favourable juncture to forward to this Country the abundant Supplys we are so much in want of.
“Letters from Naples of the 2d. ulto. mention that the Crops in Sicily was so very Short, that the exportation was prohibited; the want of Supplys from that Quarter will be severally [sic] felt in this Country.
“In point of Political Matters there is only a report that this Court do not accept the Convention respecting the Prises condemned by the French in these Ports, on which it seems that there has been grea⟨t⟩ debates with our Minister, who it seems is to leave Madrid very Soon, I have had no news from him this long time past.
“I request your determination respec⟨ting⟩ my Accounts, being very detrimental to me not to be reimbursed immediately.” Adds in a postscript: “Governmt Notes 35½ a 36.”
 